DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I (claims 1-11, 14-20 and 23) and species (wherein the complementary RNA sequence comprises a cytidine directly opposite to a target adenosine in the target RNA; wherein the length of the 5’ sequence within the complementary RNA sequence is longer than the 3’ sequence within the complementary RNA sequence; wherein the complementary RNA sequence comprises one or more guanosines each opposite to a non-target adenosine in the target RNA and wherein the chemical modification is selected from 1) of claim 20) in the reply filed on 6/24/22 is acknowledged.
Applicant notes that claims 1-6, 8-10, 14-20 and 23 read on the elected species.
Upon further consideration, the non-elected species are rejoined with the elected species.  The species requirement involving claims 7, 11, and 20 are withdrawn.
Claims 24 and 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 6/24/22.




Priority
Acknowledgment is made of applicant's claim for foreign priority based on an international applications filed on 4/15/20; 4/15/19; and 12/30/19.  It is noted, however, that applicant has not filed a certified copy of the Chinese applications as required by 37 CFR 1.55.  A certified copy of the PCT applications should be retrievable via PDX. However, applicant would need to provide the WIPO DAS access code in order for the documents to be retrieved (it does not look like the applicant has provided the access code in the ADS).  Applicant has not filed a certified English translation of the priority applications.

Drawings
The drawings were received on 4/15/22.  These drawings are acceptable.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

The report on patentability of the IPEA or ISA has been considered by the examiner. 

Claim Objections
Claim 18 is objected to because of the following informalities:  methylation on line 2 is misspelled.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-11, 14-20, and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Turunen et al. (US 20190330622).
’622 teaches an antisense oligonucleotide (AON) that would read on the claimed product recited in instant claim 1.  See pages 2-8, 15-21, and 29-30 and Figure 1.  The AON can be shorter than 100 nucleotides.  The AON can comprise a phosphorothioate internucleoside linkage or a 2’-O-methylation.  The terminal 5 nucleotides of the 5’ and 3’ terminus are linked by phosphorothioate linkages.  All of the nucleotides outside the central region complementary to the region having the adenosine are 2’-O-methyl.  The AON can comprises at 1-10 mismatches, wobbles and/or bulges.  A construct can comprise the AON.

Claims 1-5, 7-9, 14, 15, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stafforst et al. (WO 2017050306, for English translation, see US 20190093098, which claims priority to the WO document).  ‘098 will be cited in the rejection.
‘098 teach RNAs of about 60 nucleotides that are capable of recruiting endogenous editing enzymes in order to introduce in a targeted manner point mutations in targeted RNAs.  See pages 1-5 and Figures 1-9.  Two segments are designed such that they pair with the target mRNA and place the target based to be edited in an A:C mismatch pair.  The 3’ end is appended for stabilizing additionally a hairpin structure.  This would read on a chemical modification.  The RNA comprises a 5’-CCA-3’ directly opposite to the three base motif of UAG (Figures 4, 5, 7, and 8).  A plasmid can comprise the RNA.







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
MPEP 2141 III. Rationales to support rejections under 35 U.S.C. 103 recites, “Prior art is not limited to the references being applied, but includes the understanding of one of ordinary skill in the art.”
MPEP 2141. FACTORS TO CONSIDER IN DETERMINING LEVEL OF ORDINARY SKILL 
The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention. Factors that may be considered in determining the level of ordinary skill in the art may include: (A) “type of problems encountered in the art;” (B) “prior art solutions to those problems;” (C) “rapidity with which innovations are made;” (D) “sophistication of the technology; and” (E) “educational level of active workers in the field. In a given case, every factor may not be present, and one or more factors may predominate.” In re GPAC, 57 F.3d 1573, 1579, 35 USPQ2d 1116, 1121 (Fed. Cir. 1995); Custom Accessories, Inc. v. Jeffrey-Allan Indus., Inc., 807 F.2d 955, 962, 1 USPQ2d 1196, 1201 (Fed. Cir. 1986); Environmental Designs, Ltd. V. Union Oil Co., 713 F.2d 693, 696, 218 USPQ 865, 868 (Fed. Cir. 1983). 
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stafforst et al. (WO 2017050306, for English translation, see US 20190093098, which claims priority to the WO document and ‘098 will be cited in the rejection) taken with Turunen et al. (WO2018/041973, cited on an IDS).
The rejection of claims 1-5, 7-9, 14, 15, and 23 by Stafforst is incorporated herein.
‘098 teach RNAs of about 60 nucleotides that are capable of recruiting endogenous editing enzymes in order to introduce in a targeted manner point mutations in targeted RNAs.  See pages 1-5 and Figures 1-9.  Two segments are designed such that they pair with the target mRNA and place the target based to be edited in an A:C mismatch pair.  The 3’ end is appended for stabilizing additionally a hairpin structure.  This would read on a chemical modification.  The RNA comprises a 5’-CCA-3’ directly opposite to the three base motif of UAG (Figures 4, 5, 7, and 8).  A plasmid can comprise the RNA.
‘098 does not teach the RNA comprising a phosphorothioate linkage or a 2’-O-methyl.
However, at the time of the effective filing date, ‘973 teach using an oligonucleotide for RNA editing.  See pages 3-9, 25-27, and 32-48.  ‘973 teaches that various chemistry and modifications are known in the field of oligonucleotides that can be readily used in antisense oligonucleotides.  Oligonucleotides can have one, two, three, four or more phosphorothioate linkages and/or 2’-O-methyl modifications between the most terminal nucleotides.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of ‘098 taken with ‘973 to chemically modify the dRNA, namely to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to combine the teaching to use phosphorothioate linkages or 2’-O-methylation in the RNA to reduce the immunological property of the RNA or increase the stability of the RNA in a cell.  It would have been obvious to a person of ordinary skill in the art to modify with 2’-O-methyl-modified and/or phosphorothioate at the 5’ and 3’ terminal 5 nucleotides to provide stability against nuclease.  A person of ordinary skill in the art would have been motivated to use a phosphorothioate in the 5’ and/or 3’ most adjacent nucleotides with respect to the nucleotide opposite the target adenosine to increase stability of the oligonucleotide (See Example 2 of ‘973).  
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11, 14-15, and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 9-15, 17-20, 23, 28-33, 35-36, and 38-39 of copending Application No. 17/226,961 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims embrace a deamainse-recruiting RNA (dRNA) or a construct comprising the dRNA, wherein the dRNA comprises a complementary RNA sequence that hybridizes to a target RNA, wherein the dRNA is capable of recruiting an ADAR to deaminate a target adenosine in the target RNA.  The dRNA is 50 to 260 nucleotides in length.  The dRNA comprises a cytidine directly opposite the target adenosine in the target RNA.  The cytidine mismatch is located within 10 nucleotides from the center of the complementary RNA sequence in the dRNA (or the mismatch is located at least 20 nucleotides away from the 3’ end of the RNA sequence and at least 5 nucleotides away from the 5’ end of the complementary RNA sequence in the dRNA).  The complementary RNA further comprises one or more guanosines each opposite a non-target adenosine in the target RNA or comprises two or more consecutive mismatch nucleotide opposite a non-target adenosine in the target RNA.  The target adenosine is in a three base motif (UAG).
The only difference is the instant claims embrace a chemical modification, whereas the claims of ‘961 embrace not having a chemical modification selected from the group consisting of phosphorothioate backbone modification, LNA or L-RNA.  The chemical medication is limited and does not include 2’-O-methylation or inserting the dRNA into a construct.  Thus, it would have been obvious to include a 2’-O-methylation or insert the dRNA into a construct to increase the stability of the dRNA in a cell.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-11, 14-15, and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 10, 12, 14-15, 18-19, 23, 26, 30, 35, 41, 44, and 46 of copending Application No. 17/284,232 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims embrace a dRNA or a construct comprising the dRNA, wherein the dRNA comprises a complementary RNA sequence that hybridizes to a target RNA, wherein the dRNA is capable of recruiting an ADAR to deaminate a target adenosine in the target RNA.  The only difference between the claim set is the dRNA can or cannot comprise a chemical modification.  It would have been obvious to a person of ordinary skill in the art to chemically modify the RNA increase the stability or reduce the immunological properties of the RNA in a cell.  
The dRNA is 50 to 260 nucleotides in length.  The dRNA comprises a cytidine directly opposite the target adenosine in the target RNA.  The cytidine mismatch is located within 10 nucleotides from the center of the complementary RNA sequence in the dRNA (or the mismatch is located at least 20 nucleotides away from the 3’ end of the RNA sequence and at least 5 nucleotides away from the 5’ end of the complementary RNA sequence in the dRNA).  The complementary RNA further comprises one or more guanosines each opposite a non-target adenosine in the target RNA or comprises two or more consecutive mismatch nucleotide opposite a non-target adenosine in the target RNA.  The target adenosine is in a three base motif (UAG).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-11, 14-15, and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 11, 13-16, 18, 20-25, 44 of copending Application No. 17/573,525 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims embrace a dRNA or a construct comprising the dRNA, wherein the dRNA comprises a complementary RNA sequence that hybridizes to a target RNA, wherein the dRNA is capable of recruiting an ADAR to deaminate a target adenosine in the target RNA.  The only difference between the claim set is the dRNA in the instant claims comprises a chemical modification, whereas the dRNA in the claims of ‘525 comprises ribozyme.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-11, 14-20, and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 14-23 and 31 of copending Application No. 17/603,918 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims embrace a dRNA or a construct comprising the dRNA, wherein the dRNA comprises a complementary RNA sequence that hybridizes to a target RNA, wherein the dRNA is capable of recruiting an ADAR to deaminate a target adenosine in the target RNA and comprises one or more chemical modifications.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-7, 14-15, and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-16, 18, 20-25, 33, 34, 36-37, 42-48  of copending Application No. 17/626,440 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims embrace a dRNA or a construct comprising the dRNA, wherein the dRNA comprises a complementary RNA sequence that hybridizes to a target RNA, wherein the dRNA is capable of recruiting an ADAR to deaminate a target adenosine in the target RNA.  The only difference between the claim set is the dRNA in the instant claims comprises a chemical modification, whereas the dRNA in the claims of ‘440 comprises a linker that could be considered a chemical modification.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wettengel et al. (US 2022/0073915) teach an artificial nucleic acid comprising a RNA sequence capable of hybridizing to a target RNA, wherein the nucleic acid comprises an adenosine deaminase acting on RNA (ADAR)-recruiting domain capable of forming an intramolecular stem loop structure for binding an ADAR enzyme; the nucleic acid is capable of recruiting a deaminase; and comprises one or more chemical modifications.  See pages 3-10, 12-14, 24-25, and 111-118.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635